                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

WILLIAM PRESTON HOPPER,                         §
                                                §
               Petitioner,                      §
                                                §
v.                                              §     Civil Action No. 4:18-CV-165-O
                                                §
LORIE DAVIS, Director,                          §
Texas Department of Criminal Justice,           §
Correctional Institutions Division,             §
                                                §
               Respondent.                      §

                                  OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, William Preston Hopper, a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ), against Lorie Davis, director of

TDCJ, Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be denied.

I. BACKGROUND

       Petitioner was indicted in Hood County, Texas, Case No. CR12877, for continuous family

violence with a deadly weapon, his hands. Clerk’s R. 7, ECF No. 13-12. On October 28, 2014, a jury

found Petitioner guilty of the offense and answered affirmatively to the “special issue” on a deadly

weapon. Id. at 16-17, 20. Subsequently, Petitioner pleaded true to the enhancement and habitual-

offender allegations in the indictment, and the trial court assessed his punishment at life

imprisonment. Id. at 30. Petitioner’s conviction was affirmed on appeal, as modified to reflect that

the trial court assessed Petitioner’s punishment, and the Texas Court of Criminal Appeals refused

his petition for discretionary review. Docket Sheet 1-2, ECF No. 13-2. Petitioner also challenged his
conviction in a postconviction state habeas-corpus application, which was denied by the Texas Court

of Criminal Appeals without written order on the findings of the trial court.1 SHR-01 Action Taken,

ECF No. 13-19.

       The state appellate court set forth the facts of the case as follows:

               [Petitioner] was indicted with continuous violence against the family from
       October 1, 2013 to February 1, 2014, specifically against two of his girlfriends during
       this period: Sandra VanZant and Starla Green. The State alleged that [Petitioner]
       committed assault—intentionally, knowingly, or recklessly caused bodily injury to
       VanZant and Green—by hitting them in the head with his hands and by impeding
       their breathing with his hands. Based on these allegations, the State sought a finding
       that [Petitioner] “did use or exhibit a deadly weapon during the commission of the
       offense, to wit: said defendant’s hands, that in the manner of its use or intended use
       was capable of causing death or serious bodily injury.”

                Both Green and VanZant testified at trial. Green dated Hopper and
       experienced his violent nature. During arguments, [Petitioner] hit Green with his
       hands “on the side of the face or on the arm.” During one argument, [Petitioner] sat
       on top of Green and “put his hand over [her] mouth . . . and nose.” Green could not
       breathe and was afraid that she “wasn’t going to live.” The struggle continued for
       approximately ninety seconds, and Green testified that she was in danger of losing
       consciousness. During a later argument, [Petitioner] dragged Green by her neck out
       of his truck where she fell to the ground. [Petitioner] picked her up by the neck again
       and took her into the house. This caused Green to have a “linear bruise” across her
       neck, which was consistent with [Petitioner]’s arm being around her neck.
       [Petitioner] also tried to “take [her] jaw off, rip it off” by pulling it down with his
       hands. Green had to use makeup to cover the bruises and cut lip that she received
       during this incident. This assault convinced Green she needed to leave [Petitioner]
       and to report him to the police. All of [Petitioner]’s assaults on Green occurred
       during a two- to three-week period between the dates alleged in the indictment.

               VanZant began dating [Petitioner] after his relationship with Green ended.
       VanZant testified that [Petitioner] grabbed her around her neck twice between the
       dates alleged in the indictment. The first assault occurred while she and [Petitioner]
       were having an argument on the couch. [Petitioner] hit her on the side of her head
       with his fist. [Petitioner] continued hitting her and then sat on top of her, “grabbed”
       her by the throat, pinned her to the couch, and began “choking” her by putting both
       his hands around her throat with his thumbs to the front. He put “pressure” on her


       1
           “SHR-01” refers to the record of Petitioner’s state habeas proceeding in WR-87,436-01.

                                                         2
       throat, and VanZant could not breathe for “a few seconds.” She believed she was
       going to die. While [Petitioner] was choking VanZant, his face was “wild” and
       “mad,” and he called her a “stupid bitch.” After [Petitioner] released VanZant, he
       told her to “clean [herself] up.” VanZant saw that her mouth was bleeding and that
       her face was bruised and swollen.

                The second assault happened on January 23, 2014, during a different
       argument at [Petitioner]’s house, which arose after [Petitioner] suspected VanZant
       had talked to the police after the first assault. [Petitioner] again hit VanZant in the
       head with his fist “a bunch” of times and then convinced VanZant to “go
       somewhere” in his truck. [Petitioner] was “very upset” and began to tell VanZant that
       he would do to her “what they did to people that were snitches.” When VanZant tried
       to roll down the window and call for help from passing motorists, [Petitioner] hit her
       again. [Petitioner] finally stopped the truck, removed VanZant from the truck, and
       began “punching” her. When VanZant could no longer stand, [Petitioner] pulled her
       back to the truck by her hair and “shoved” her into his truck in the floorboard.
       [Petitioner] sat on top of VanZant and began “choking” her by “squeezing [her]
       neck.” VanZant’s arms went numb, her peripheral vision failed, and she began to
       black out. VanZant believed she was going to die. She finally was able to press her
       thumb into [Petitioner]’s eye until he released her. VanZant experienced nausea,
       vomiting, and shortness of breath after the attack and also had bruising on her neck
       and hemorrhages in her eyes.

                A forensic nurse examiner, Tiffanie Dusang, testified as an expert on
       strangulation. She reviewed VanZant’s medical records and pictures of her injuries
       after the January 23, 2014 assault and concluded that they were consistent with
       VanZant being strangled. Similarly, Green’s injuries—bruising on her neck and
       jaw—were consistent with [Petitioner] using his hands on her neck and jaw as Green
       had testified. Dusang opined that a victim’s estimates of how long such an episode
       occurred would not be reliable because it would be a “traumatic situation.” Dusang
       testified that a person could use his hands in a manner that is capable of causing
       death or serious bodily injury. Based on Green’s and VanZant’s testimonies, which
       Dusang heard, she concluded that [Petitioner] had used his hands as a deadly weapon
       during some of the assaults. The jury concluded that the manner in which Hopper had
       used or intended to use his hands was capable of causing death or serious bodily
       injury.

Mem. Op. 3-6, ECF No. 13-3 (citations omitted).

II. ISSUES

       In four grounds for relief, Petitioner raises the following claims:



                                                 3
       (1) he was denied effective assistance of trial counsel due to counsel’s failure to––

                (a) obtain funds from the court prior to trial in order to hire a qualified forensic expert
       in the field of manual asphyxiation and strangulation to act as a rebuttal witness to controvert
       the testimony of the state’s expert;

               (b) interview all potential witnesses for both phases of trial based on the list provided
       by Petitioner;

             (c) object and/or request a curative instruction and move for a mistrial to the state’s
       improper argument on Petitioner’s failure to testify;

              (d) interview or call Petitioner’s parents to testify on his behalf during the punishment
       phase; and

               (e) object to the state’s improper argument on matters outside the record;

       (2) he was denied effective assistance of appellate counsel because counsel presented
       issues that were not properly preserved for appellate review;

       (3) the trial court erred and abused its discretion by—

              (a) qualifying and finding that the state’s “forensic expert” on choking and
       strangulation was, in fact, qualified to testify as an expert in the field; and

               (b) entering a deadly weapon finding; and

       (4) the prosecutor engaged in misconduct during closing argument in the
       guilt/innocence phase of trial by—

               (a) twice improperly commenting on Petitioner’s failure to testify; and

               (b) improperly commenting on matters outside the record.

Pet.6-7B1, ECF No. 1.

III. RULE 5 STATEMENT

       Respondent does not believe that the petition is successive or time-barred, however she does

believe that Petitioner’s claims (1)(e) and (4)(a) are unexhausted and/or procedurally barred from

federal habeas review. Resp’t’s Answer 6-12, ECF No. 11.


                                                    4
IV. EXHAUSTION AND PROCEDURAL DEFAULT

        Petitioners seeking habeas-corpus relief under § 2254 are required to exhaust all claims in

state court before requesting federal collateral relief. 28 U.S.C. § 2254(b)(1)(A); Fisher v. Texas, 169

F.3d 295, 302 (5th Cir. 1999). In order for a claim to be exhausted, the state’s highest court must

have been presented with the same facts and legal theory upon which the petitioner bases his current

assertions. See Ruiz v. Quarterman, 460 F.3d 638, 643 (5th Cir. 2006). In Texas, the highest state

court for criminal matters is the Texas Court of Criminal Appeals. Richardson v. Procunier, 762

F.2d 429, 431-32 (5th Cir. 1985). Therefore, a Texas prisoner may satisfy the exhaustion requirement

by presenting both the factual and legal substance of a claim to the Texas Court of Criminal Appeals

in either a petition for discretionary review or a state habeas-corpus proceeding pursuant to article

11.07 of the Texas Code of Criminal Procedure in a procedurally proper manner. See TEX. CODE

CRIM. PROC. ANN. art. 11.07 (West 2015); Depuy v. Butler, 837 F.2d 699, 702 (5th Cir. 1988).

        Respondent asserts that Petitioner’s claim (1)(e) concerning counsel’s failure to object to jury

argument outside the record is unexhausted and procedurally barred from the Court’s review because

Petitioner never presented the claim in state court. Resp’t’s Answer 6-9, ECF No. 11. A review of

the state court records reveals that Respondent is correct. Thus, the claim raised for the first time in

this federal petition is unexhausted. Under the Texas abuse-of-the-writ doctrine, however, Petitioner

cannot now return to state court for purposes of exhausting the claim. TEX. CODE CRIM. PROC. ANN.

art. 11.07, § 4(a)-(c). The abuse-of-the-writ doctrine represents an independent and adequate state

procedural bar to federal habeas review. See Smith v. Johnson, 261 F.3d 521, 523-24 (5th Cir. 2000);

Nobles v. Johnson, 127 F.3d 409, 423 (5th Cir. 1997).

        Respondent also asserts that Petitioner’s claim (4)(a) concerning the prosecution’s improper


                                                   5
comments on his failure to testify is procedurally barred from federal habeas review because the state

appellate court, in the last reasoned opinion on the issue, expressly and unambiguously rejected the

claim based on Petitioner’s failure to lodge a contemporaneous objection at trial. Resp’t’s Answer

9-12, ECF No. 11. Under the procedural-default doctrine, a federal court may not consider a state

prisoner’s federal habeas claim when the last reasoned state court opinion expressly and

unambiguously rejects a claim based on an independent and adequate state procedural default. See

Ylst v. Nunnemaker, 501 U.S. 797, 802-04 (1991); Coleman, 501 U.S. at 729; Fisher, 169 F.3d at

300. “This doctrine ensures that federal courts give proper respect to state procedural rules.” Glover

v. Cain, 128 F.3d 900, 902 (5th Cir. 1997). The state’s contemporaneous-objection rule is an

independent and adequate state procedural bar to federal habeas review. See Scheanette v.

Quarterman, 482 F.3d 815, 823 (5th Cir. 2007).

        A state prisoner may overcome unexhausted/procedurally-barred claims by demonstrating

either cause for the procedural default and actual prejudice or that failure to consider the claim will

result in a fundamental miscarriage of justice—i.e., that he is actually innocent of the offense for

which he was convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Coleman v. Thompson,

501 U.S. 722, 750 (1991). To establish actual innocence, a petitioner must provide the court with

“new reliable evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence—that was not presented at trial.” Schlup v. Delo, 513 U.S.

298, 324 (1995).

        Petitioner does not assert, much less demonstrate, that he is actually innocent of the offense

for which he was convicted. Instead, Petitioner contends that the default of claim (1)(e) in state court

was the result of trial counsel’s failure to object to the argument at trial and appellate counsel’s


                                                   6
failure to raise the issue on appeal. Pet’r’s Traverse 2, ECF No. 15. A petitioner can overcome the

procedural default of an ineffective-assistance-of-trial-counsel claim where there is no state habeas

counsel in the initial state habeas proceeding or counsel in that proceeding was ineffective and he

can show that his claim is substantial—i.e., that the claim has “some merit” under the Strickland v.

Washington, 466 U.S. 668 (1984), attorney-performance standard, see infra. Martinez v. Ryan, 566

U.S. 1, 14 (2012). Martinez does not apply to claims of ineffective assistance of appellate counsel;

thus, the Court considers only whether trial counsel was ineffective by failing to object to the

prosecution’s argument.

       Petitioner complains of the following argument:

               And I want to bring up, I guess, a couple more things. One, you noticed in the
       -- my direct examination of Sandra Vanzant, I didn't mention anything about the
       drugs, because that’s not admissible. I mean I can’t come in here and say the
       defendant is a drug dealer in an assault case. You know, that -- that’s not right. We
       talked about it on voir dire. And yet the defense brings it up. Why? Why do they
       bring up the fact that she is involved in meth, why does he bring up the fact that she’s
       had sex with him after all this has happened? And as he said in his argument, she just
       brings it on, more and more and more, she’s having sex with him. And I guess the
       only thing that makes sense is this idea that if the defense can convince you that these
       women are sluts, that they’re drug users, that maybe you won’t care if this defendant
       beats them up and strangles them. You know, that’s what he’s talking about, “These
       people, loose people, people who use drugs, we don’t care about them.” But these
       people are important. And I ask you to follow the law. The one thing that these two
       women have in common is that -- is this defendant. I mean he’s the common
       denominator.

               These officers have investigated the case, these witnesses, you know, they’ve
       borne this, these victims, and Ms. Green didn’t even want to come in here and testify,
       but she’s done it. And for what? For you to protect your community and protect these
       victims, and, you know, there’s a string of them.

               This is your community. When you hear about these cases, you hear about
       them on the news all the time, people being stalked, held in a house for days, and --
       and if you -- you hear about what the society does and what the response is to the --
       to the system, and if you think that our system hasn’t worked in cases like this, if you


                                                  7
       -- if you’ve said, “Our system’s broken,” ladies and gentlemen, when you became the
       jurors in this case, you forfeited your ability or your right to complain about the
       system in exactly the same way, because when you took the oath, you became the
       system. And if justice is going to be done here, it’s going to be because you do it. It’s
       not going to be these officers, it’s not going to be me, it’s not going to be the judge,
       it’s going to be you.

Reporter’s R., vol. 4, 234-35, ECF No. 13-9 (emphasis added); Pet. 6A4, ECF No. 1.

       The four areas of proper jury argument under state law are summation of the evidence;

reasonable inference from the evidence; answer to opposing counsel’s argument; and pleas for law

enforcement. See Buxton v. Collins, 925 F.2d 816, 825 (5th Cir. 1991). The complained-of argument

falls within the third and fourth categories. Counsel is not required to make futile motions or

objections. Koch v. Puckett, 907 F.2d 524, 527 (5th Cir. 1990). Because Petitioner fails to allege

adequate cause to excuse the default, the claim is procedurally barred from this Court’s review.

       Similarly, as to claim (4)(a), Petitioner contends that the default of the claim in state court

was the result of trial counsel’s failure to preserve the issue for appellate review. Pet’r’s Traverse

4, ECF No. 15. In an affidavit filed in the state habeas proceeding, counsel responded to the claim

as follows:

                 I was [Petitioner]’s trial attorney. During the closing arguments I believe the
       State improperly referred to [Petitioner]’s failure to testify, I objected to that
       reference and that objection was sustained. I did fail to ask the Court to instruct the
       jury to disregard. I never intended to ask the Court for a mistrial at that stage of the
       trial. If granted, I felt [Petitioner]’s chances at a second trial, after revealing our trial
       strategy, would have been detrimental to his case. I felt like the instructions in the
       charge about not considering the defendant’s failure to testify were adequate to
       protect [Petitioner] considering where we were in the trial and what the testimony
       had been. If a mistrial had been asked for and granted, I was concerned that
       [Petitioner] would also have to face additional charges and that any sentence handed
       down would potentially be run consecutively.

              In fact, after the trial, the threat of there being error found a[t] the trial level,
       allowed me to negotiate a plea deal on one of [Petitioner]’s other charges to be run


                                                    8
       concurrent.

Supp. SHR-01 10, ECF No. 13-21.

       Clearly, counsel’s decision was strategic. Under Strickland, such decisions after a “thorough

investigation of the law and facts relevant to plausible options are virtually unchallengeable.”

Strickland, 466 U.S. at 690-01. Furthermore, given the considerable evidence of Petitioner’s guilt,

there is no reasonable probability that, absent the remarks, the result would have been different.

Because Petitioner fails to allege adequate cause or prejudice to excuse the default, the claim is

procedurally barred from this Court’s review.

V. DISCUSSION

       A. Standard of Review

       A § 2254 habeas petition is governed by the heightened standard of review provided for by

the Anti-Terrorism and Effective Death Penalty Act (AEDPA). 28 U.S.C. § 2254. Under the Act,

a writ of habeas corpus should be granted only if a state court arrives at a decision that is contrary

to or an unreasonable application of clearly established federal law as determined by the United

States Supreme Court or that is based on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C. § 2254(d)(1)-(2); Harrington v. Richter, 562 U.S. 86, 100-01

(2011). This standard is difficult to meet and “stops short of imposing a complete bar on federal

court relitigation of claims already rejected in state proceedings.” Richter, 562 U.S. at 102.

       Additionally, the statute requires that federal courts give great deference to a state court’s

factual findings. Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1) provides that

a determination of a factual issue made by a state court shall be presumed to be correct. The

presumption of correctness applies to both express and implied factual findings. Young v. Dretke,


                                                  9
356 F.3d 616, 629 (5th Cir. 2004); Valdez v. Cockrell, 274 F.3d 941, 948 n.11 (5th Cir. 2001).

Absent express findings, a federal court may imply fact findings consistent with the state court’s

disposition. Townsend v. Sain, 372 U.S. 293, 314 (1963); Pondexter v. Dretke, 346 F.3d 142, 148

(5th Cir. 2003); Catalan v. Cockrell, 315 F.3d 491, 493 n.3 (5th Cir. 2002). It is the petitioner’s

burden to rebut the presumption of correctness.

        Furthermore, when the most recent state court to consider a constitutional issue provides a

“reasoned opinion,” a federal habeas corpus court must “review[ ] the specific reasons given by the

state court and defer[ ] to those reasons if they are reasonable.” Wilson v. Sellers, — U.S. —, 138

S. Ct. 1188, 1191-92 (2018). If the opinion was made without a written explanation, a federal court

should “‘look through’ the unexplained decision to the last related state-court decision providing”

particular reasons, both legal and factual, “presume that the unexplained decision adopted the same

reasoning,” and give appropriate deference to that decision. Id. In other words, federal habeas-corpus

courts confronted with an unexplained state court decision “are to ‘look through’ the decision to an

earlier state court opinion and presume that the earlier one provides the relevant rationale.” Thomas

v. Vannoy, 898 F.3d 561, 568 (5th Cir. 2018) (citing Wilson, 138 S. Ct. at 1192).

        B. Grounds One and Two

        Under grounds one and two, Petitioner claims that he received ineffective assistance of

counsel at trial and on appeal. Pet. 6-6B1, ECF No. 1. A criminal defendant has a constitutional right

to the effective assistance of counsel at trial and on a first appeal as of right. U.S. CONST. amend. VI,

XIV; Evitts v. Lucey, 469 U.S. 387, 393-95 (1985); Strickland, 466 U.S. at 688; Anders v. California,

386 U.S. 738, 744 (1967). See also Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001) (applying

the Strickland standard to ineffective-assistance claims against appellate counsel). An ineffective-


                                                   10
assistance claim is governed by the familiar standard set forth in Strickland v. Washington. 466 U.S.

at 668. To establish ineffective assistance of counsel under this standard, a petitioner must show (1)

that counsel’s performance fell below an objective standard of reasonableness, and (2) that but for

counsel’s deficient performance the result of the proceeding would have been different. Id. Both

prongs of the Strickland test must be met to demonstrate ineffective assistance. Id. at 687, 697.

        In applying this standard, a court must indulge a strong presumption that counsel’s conduct

fell within the wide range of reasonable professional assistance or sound trial or appellate strategy.

Id. at 668, 688-89. Judicial scrutiny of counsel’s performance must be highly deferential and every

effort must be made to eliminate the distorting effects of hindsight. Id. at 689. Where a petitioner’s

ineffective-assistance-of-counsel claims have been reviewed on their merits and denied by the state

courts, federal habeas relief will be granted only if the state courts’ decision was contrary to or

involved an unreasonable application of the Strickland standard in light of the state-court record.

Richter, 562 U.S. at 100-01 (quoting Williams, 529 U.S. at 410)); Bell v. Cone, 535 U.S. 685, 698-99

(2002). Thus, a federal court’s review of state court decisions regarding ineffective assistance of

counsel must be “doubly deferential” so as to afford “both the state court and the defense attorney

the benefit of the doubt.” Burt v. Titlow, 134 S. Ct. 10, 13 (2013) (quoting Cullen v. Pinholster, 563

U.S. 170, 190 (2011)).

        Petitioner claims that his trial counsel was ineffective by failing to (a) obtain funds from the

court prior to trial in order to hire a qualified forensic expert in the field of manual asphyxiation and

strangulation to act as a rebuttal witness to controvert the testimony of the state’s expert witness

Tiffanie Dusang; (b) interview all potential witnesses for both phases of trial based on the list

provided by Petitioner; (c) object and/or request a curative instruction and move for a mistrial to the


                                                   11
state’s improper comments on his failure to testify; and (d) interview or call Petitioner’s parents to

testify on his behalf during the punishment phase. Pet. 6-6A4, ECF No. 1. He requests that the Court

sustain his grounds singularly, as well as cumulatively. Pet’r’s Pet. 6A4, ECF No. 1.

        Petitioner raised these ineffective-assistance claims in his state habeas application and the

state habeas court, in recommending that relief be denied, found that there were “no controverted,

previously unresolved issues of fact material to the legality of the Petitioner’s conviction.” SHR-01

24, ECF No. 13-22. The Texas Court of Criminal Appeals remanded the case and ordered the trial

court to enter particularized findings of fact and legal conclusions concerning claims (c) and (d) and

found Petitioner’s remaining claims to be without merit. Id. 1 n.1, ECF No. 13-23. The state habeas

judge, who also presided at trial, conducted a hearing by affidavit on those two areas of concern.

Counsel’s response to claim (c) is set out above under section IV of this opinion. In a supplemental

affidavit, counsel responded to claim (d) as follows:

                [Petitioner] never provided me any names of any potential witnesses other
        than his parents. I met with, and interviewed his mother and father, on several
        occasions. I considered calling them both as witnesses many times. Ultimately,
        [Petitioner] and I decided that we would not call either of them as a witness in his
        case, for various reasons.

Id. at 12.

        Based on counsel’s affidavit, the documentary record, and his own recollection of counsel’s

performance at trial, the state habeas court found that counsel’s decision not to object and/or request

a curative instruction and move for a mistrial to the state’s improper comments on his failure to

testify was “legitimate trial strategy”; that Petitioner only provided the names of his parents as

potential witnesses; and that Petitioner’s claims lacked any “corroborating proof.” Id. at 6-7. Based

on its findings, and applying the Strickland standard, the state court concluded that Petitioner failed


                                                  12
to overcome the presumption that counsel’s action or inaction might be considered sound trial

strategy; that Petitioner failed to prove counsel provided ineffective assistance; and that, assuming

arguendo that counsel did render ineffective assistance, the evidence of Petitioner’s guilt was

overwhelming and, thus, any such error did not contribute to his conviction or punishment. Id. at 7-8.

        To the extent particularized findings and legal conclusions were not made in state court as

to Petitioner’s claims (a) and (b), this Court may imply factual findings consistent with the state

courts’ disposition and, absent any evidence that incorrect standards were applied, assume that the

state courts applied the Strickland standard when considering the claims. Relying on the presumptive

correctness of the state courts’ express and implied factual findings, and having independently

reviewed Petitioner’s ineffective-assistance-of-trial-counsel claims in conjunction with the state

court records, the state courts’ application of Strickland is not objectively unreasonable under the

doubly-deferential standard applied to such claims. Petitioner’s claims are conclusory, with no legal

and/or evidentiary basis, or involve strategic and tactical decisions made by counsel, both of which

generally do not entitle a state petitioner to federal habeas relief. See, e.g., Strickland, 460 U.S. at

689 (providing strategic decisions by counsel are “virtually unchallengeable” and generally do not

provide a basis for postconviction relief on the grounds of ineffective assistance of counsel); Evans

v. Cockrell, 285 F.3d 370, 377 (5th Cir. 2002) (providing petitioner must “bring forth” evidence,

such as affidavits, from uncalled witnesses, including expert witnesses, in support of an ineffective-

assistance claim); Green v. Johnson, 160 F.3d 1029, 1037, 1042 (5th Cir. 1998) (providing “[m]ere

conclusory allegations in support of a claim of ineffective assistance of counsel are insufficient to

raise a constitutional issue”); Murray v. Maggio, 736 F.2d 279, 282-83 (5th Cir. 1984) (providing

complaints of uncalled witnesses are not favored in federal habeas review and a petitioner must


                                                  13
overcome a strong presumption that counsel’s decision whether or not to call a particular witness

was a strategic one). Further, because Petitioner fails to establish separate acts of deficient

performance, it necessarily follows that relief is not warranted under a cumulative Strickland

analysis. Pet. 6A4, ECF No. 1.

       Similarly, Petitioner failed to demonstrate deficient performance by counsel and prejudice

on appeal. Under his second ground, Petitioner claims that his appellate counsel was ineffective by

raising issues on appeal that were not preserved for appellate review and/or not supported with legal

authority and “cogent argument”—specifically, his claim under point one of appellant’s brief

concerning the prosecutor’s improper comments on his failure to testify and his alternative argument

under point two that the deadly-weapon statute under former article 42.12, § 3g(a)(2) of the Texas

Code of Criminal Procedure “is unconstitutional in that the words ‘or exhibited’ in relation to a

defendant’s hands violate[] the equal protection and due process clauses of the Constitution” by

disqualifying Petitioner from the benefit of good-conduct time to reduce his sentence. Pet. 6, 6B1,

ECF No. 1; Appellant’s Br. 21, 31, ECF No. 13-13.

       Appellate counsel does not have a duty to advance every nonfrivolous argument that could

be made and should winnow out weaker arguments and focus on a few key issues, choosing only the

strongest arguments to present on appeal based on his judgment as to their merits and the tactical

approach taken. Jones v. Barnes, 463 U.S. 745, 749 (1983). Relying on the presumptive correctness

of the state courts’ implied factual findings, and assuming the state courts applied the Strickland

standard to Petitioner’s claims, the state courts’ rejection of the claims is not objectively

unreasonable under the doubly-deferential standard. It cannot be considered outside the wide breadth

of reasonable appellate representation to present a potentially meritorious argument that an appellate


                                                 14
court may conclude was not preserved for review. Nor has Petitioner established sufficient facts or

legal authority to meet his burden of establishing that former article 42.12, § 3b(a)(2) of the Texas

Code of Criminal Procedure is unconstitutional as a matter of due process or equal protection. A

state prisoner serving a life sentence is not eligible for release under the Texas mandatory-

supervision statute and has no constitutionally protected interest in loss of good time credits. See Ex

parte Franks, 71 S.W.3d 327, 327-28 (Tex. Crim. App. 2001). See also Arnold v. Cockrell, 306 F.3d

277, 278-79 (5th Cir. 2002) (deferring to Franks and finding no protected interest in loss of good

time credits). Further, the statute does not violate the tenants of equal protection because it applies

to all persons convicted of an offense as to which an affirmative deadly weapon is made. See Mendez

v. Kyle, 59 F.3d 1242, 1995 WL 413127, at *2 (5th Cir. 1995). Petitioner fails to raise any

meritorious claims upon which he would have prevailed on appeal. Prejudice does not result from

appellate counsel’s failure to assert meritless claims or arguments. See United States v. Wilkes, 20

F.3d 651, 653 (5th Cir. 1994).

        C. Trial Court Error

        Under his third ground, Petitioner claims that the trial court erred and abused its discretion

by allowing the forensic nurse examiner, Tiffanie Dusang, to testify as an expert on choking and

strangulation and by entering a deadly-weapon finding, notwithstanding the jury’s affirmative

finding. Pet. 7-7A3, ECF No. 1. As to the first claim, Petitioner did not object to Dusang’s testimony

or qualifications at trial. Although not expressly stated by the state courts, as noted under section IV

of this opinion, the Texas contemporaneous-objection rule constitutes an adequate and independent

state ground that procedurally bars federal habeas review” of a claim. Fisher, 169 F.3d at 300.

Furthermore, it is well-settled under Texas jurisprudence that the writ of habeas corpus should not


                                                  15
be used to litigate matters which should have been raised on direct appeal. Ex parte Goodman, 816

S.W.2d 383, 385 (Tex. Crim. App. 1991). As with the contemporaneous-objection rule, the federal

courts recognize Texas’s procedural default rule concerning the requirements that record claims must

be raised on direct appeal as an independent and adequate state procedural bar precluding federal

habeas review. Aguilar v. Dretke, 428 F .3d 526, 535 (5th Cir. 2005). Petitioner’s failure to lodge

a contemporaneous objection to the prosecutor’s argument and/or raise the claim on direct appeal

constitutes a procedural default precluding this Court’s review. Coleman, 501 U.S. at 731-32. Absent

a showing of cause and prejudice or a fundamental miscarriage of justice, such showing not having

been demonstrated by Petitioner, the claim is barred. In the alternative, Dusang’s testimony regarding

her qualifications and education establishes that she was qualified to offer expert testimony

concerning choking and, more specifically, strangulation and had done so in many cases. Reporter

R., vol. 4, 187-90.

        Petitioner also claims that the trial court erred by entering a deadly-weapon finding in the

judgment, notwithstanding the jury’s affirmative finding to the special issue in the jury charge. Pet.

7A1-A3, ECF No. 1. It is a settled point of Texas law that in a jury trial, the trial court may enter an

affirmative finding of a deadly weapon in at least three situations: when the jury has (1) found guilt

as alleged in the indictment and the deadly weapon has been specifically pleaded as such using

“deadly weapon” nomenclature in the indictment; (2) found guilt as alleged in the indictment but,

though not specifically pleaded as a deadly weapon, the weapon pleaded is per se a deadly weapon;

or (3) affirmatively answered a special issue on deadly-weapon use. Polk v. State, 693 S.W.2d 391,

396 (Tex. Crim. App. 1985). Petitioner’s case clearly fits within the parameters of the third category.

Furthermore, under former article 42.12, § 3(g)(a)(2), once a deadly-weapon finding was made by


                                                  16
the jury, the trial judge was statutorily obligated to enter the deadly-weapon finding in the judgment.

See Ex parte Poe, 751 S.W.2d 873, 876 (Tex. Crim. App. 1988). Therefore, the trial court did not

err in entering a deadly-weapon finding in the judgment.

       D. Prosecutorial Misconduct

       Lastly, Petitioner claims that the prosecutor engaged in misconduct by making improper

statements that were outside the record and had no relation to the evidence in his case. Pet. 7B1, ECF

No. 1; Pet’r’s Supp. 3, ECF No. 18; Reporter’s R. 235, ECF No. 13-9. Petitioner raised this claim

on direct appeal in conjunction with his claim that the prosecutor improperly commented on

Petitioner’s failure to testify. SHR, Appellant’s Br.,10-11, ECF No. 9-13. Similarly, Petitioner did

not object to the argument at trial. Although not expressly stated by the appellate court, Petitioner’s

failure to lodge a contemporaneous objection to the prosecutor’s argument constitutes a procedural

default precluding this Court’s review of the claim. Absent a showing of cause and prejudice or a

fundamental miscarriage of justice, such showing not having been demonstrated by Petitioner, the

claim is barred from the Court’s review. In the alternative, the jury argument, set forth in toto under

section IV, supra, falls under the permissible categories of an answer to opposing counsel’s

argument and a plea for law enforcement. See Buxton v. Collins, 925 F.2d 816, 825 (5th Cir. 1991).

Even if the argument was improper, improper jury argument by the prosecution does not present a

claim of constitutional magnitude unless such argument is so prejudicial that the petitioner’s trial

was rendered fundamentally unfair. Such unfairness exists only if the misconduct was persistent and

pronounced or the evidence of guilt was so insubstantial that conviction would not have occurred

but for the improper remarks. See Harris v. Cockrell, 313 F.3d 238, 245 (5th Cir. 2002). The

complained-of argument was not repeated or pronounced, and, in light of the considerable evidence


                                                  17
of Petitioner’s guilt, there is no reasonable probability that, absent the argument, the result of his

trial would have been different.

       For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DENIED. A certificate of appealability is also DENIED.

       SO ORDERED on this 9th day of April, 2019.



                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




                                                 18
